Exhibit 10.24

 

REVA MEDICAL, INC.

Independent Director Compensation Policy

 

Cash Compensation

 

Each independent director of REVA Medical, Inc. (the “Company”) will receive
cash fees from the Company for their services as members of the Board of
Directors (the “Board”) and any committee of the Board as follows:

 

·                    Each independent director will receive an annual fee of
$35,000 payable for such director’s service for the upcoming year.

 

·                    The Chair of the each Board committee will receive an
additional annual fee of $5,000 for such Chair’s service for the upcoming year.

 

Any independent directors serving a portion of the year shall be entitled to
receive such fees on a pro rata basis based on their length of service during
the year.

 

Equity Compensation

 

Each independent director may receive an annual option grant to purchase shares
of the Company’s common stock at the discretion of the Board, subject to
obtaining approval from the Company’s stockholders in accordance with ASX
Listing Rules. Any options granted pursuant to this policy shall vest in equal
quarterly installments over a 12-month period beginning on the three month
anniversary of the grant date.

 

--------------------------------------------------------------------------------